                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION


LEE OLIVER COUNTS, JR.                                                                         PLAINTIFF

 V.                                        CIVIL NO. 6:19-cv-06133

 OFFICER WOODALL
 (Badge #180)                                                                             DEFENDANT

                                                 ORDER

        The Court has received a Report and Recommendation (ECF No. 13) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in forma

pauperis. Upon review, the Magistrate recommended that Plaintiff’s complaint be dismissed without

prejudice because the complaint must be interpreted as proceeding against Defendant Woodall in his

official capacity, and Plaintiff failed to allege any custom or policy of Garland County or the City of Hot

Springs that violated his constitutional rights. Plaintiff has filed timely, written Objections (ECF No. 14)

to the Report and Recommendation. The matter is now ripe for consideration.

        The Court has conducted a de novo review of the report and recommendation. 28 U.S.C. §

636(b)(1). After consideration, the Court finds that Plaintiff’s Objections offer neither law nor fact

requiring departure from the Magistrate’s findings, and that the report and recommendation is proper,

contains no clear error, and should be and hereby is ADOPTED IN ITS ENTIRETY.

        IT IS THEREFORE ORDERED that Plaintiff’s Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE. The Clerk is directed to place a §1915(g) strike flag on the case.

         SO ORDERED this 4th day of March 2020.

                                                                   /s/Robert T. Dawson
                                                                   ROBERT T. DAWSON
                                                                   SENIOR U.S. DISTRICT JUDGE
